Per Curiam.

This case is before the court on a motion by relators to find respondents in contempt for failure to obey this court’s order of April 1, 1970 (State, ex rel. Partlow, v. Columbus [1970], 22 Ohio St. 2d 1), ordering respondents to institute appropriation proceedings to appropriate aerial easements in relator’s property.
Subsequent to the filing of the motion, and the hearing thereon, on October 19, 1970, the city council appropriated the necessary funds, and, on October 20, 1970, respondents instituted proceedings against the property of all but one of the relators. The city was unable to institute proceedings against that parcel because of lack of an appraisement. The omitted property was occupied by a tenant and the appraiser was unable to obtain access thereto. Relator’s counsel agrees that this is in fact true.
The respondents now having complied with the order of this court, the motion in contempt is dismissed.
Inasmuch as respondents did not comply with this court’s order until after the filing of the motion in contempt *74and a hearing thereon, court costs of this proceeding are assessed against respondents.

Motion dismissed.

O’Neill, C. J., Schneider, Herbert, Duncan, Stern and Leach, JJ., concur.
Corrigan, J., not participating.